PER CURIAM.
The appellant applied to the court below for a writ of habeas corpus to obtain his discharge from imprisonment under a judgment of one of the courts of the state of California, on the ground that the statute under which the sentence was imposed is unconstitutional and void. The rule is so well settled that the validity of a state statute cannot be challenged in this way that the question is no longer an open one. Urguhart v. Brown, 205 U. S. 179, 27 S. Ct. 459, 51 L. Ed. 760; In re Whitacre (C. C. A.) 17 F.(2d) 767, decided February 21, 1927.
The order is affirmed.